NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



TAMATHA SPANGLER,                              )
                                               )
             Appellant,                        )
                                               )
v.                                             )      Case No. 2D17-3427
                                               )
THOMAS MICHAEL McDONALD,                       )
                                               )
             Appellee.                         )
                                               )

Opinion filed May 18, 2018.

Appeal from the Circuit Court for Manatee
County; Janette Dunnigan and Edward
Nicholas, Judges.

Ama N. Appiah of Law Office of Ama N.
Appiah, P.A., St. Petersburg, for Appellant.

Wyndel G. Darville of The Law Office of
Wyndel G. Darville, PLLC, Sarasota, for
Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, CRENSHAW, and BLACK, JJ., Concur.